DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 10 and claims 2-9 depending therefrom are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  The claims indicate that the partial surface area is defined spatially defined, with the applicant’s arguments suggesting that the area is somehow preset based on dimensions.  However, there is no support in the application as a whole to clarify how the partial areas are defined (i.e. by previous programming, user input, detected debris, etc.).  Therefore, the claims are considered to lack enablement because it is not clarified to one of ordinary skill in the art what exactly defines the claimed partial areas, which is the basis of the entire claimed process.  For the sake of the current Office Action, the examiner will consider the “defined spatially defined partial surface area” to be defined in any manner known in the art, either preset by computer means (memory or calculation), user input or by a soiled area. 
Claims 1, 10 and claims 2-9 depending therefrom are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The limitation that the appliance completing a planned movement path while cleaning the partial surface area is not supported by the original application.  The only mention of a planned path is for cleaning the surrounding area, which may include the spot cleaning (page 12), but there is no support for the device completing a planned movement path while cleaning the partial surface.  Thus, the claim is considered to include new matter.  For the sake of the current Office Action, the examiner will consider the limitation to claim that the device completes a planned movement path, either separately or in addition to the spot cleaning of the partial area. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 10 and claims 2-9 depending therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  As discussed supra, it is unclear how the spatially defined partial surface area is defined.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6, 7, 9 and 10 are rejected under 35 U.S.C. 103 as being obvious over Landry (2005/0162119) in view of Schnittman et al. (2012/0169497).
Regarding claims 1 and 10, Landry discloses an appliance having a control device that is configured to operate the cleaning appliance with a method that moves automatically inside a surrounding area, wherein the cleaning appliance performs a cleaning of a defined spatially defined partial surface area (understood to be defined by the area that is soiled above the reference value) of the surrounding area (when in spot cleaning mode, activated by debris signal values; paragraph 99), wherein a detection device (debris sensor) of the cleaning appliance measures a level of soiling of the partial surface area during the cleaning of the partial surface area, wherein the level of soiling is compared (by comparator 510; paragraphs 106 and 116) to a defined reference level of soiling.  However, Landry fails to specifically disclose that the partial area is enlarged automatically beyond the partial surface area (when considered to be defined by the area having debris above the reference level of soiling; the predetermined time or distance, may not extend beyond the highly soiled area).   Schnittman discloses another similar cleaner having a control device configured to impart a cleaning method activating a spot cleaning mode when debris is detected, and teaches that it is desirable to spot clean the area until the detected debris falls below a reference value and then repeating the pattern for a predetermined time or number of passes/rows (paragraph 201).  Therefore, it would have been obvious to provide the spot cleaning function taught by Schnittman of completing a time or number of passes after detection of debris falls below the reference value, to ensure the spot cleaning effectively cleans all soiled areas surrounding the defined partial surface area having a level above the reference value, and thus effectively automatically enlarging the partial surface area by adding a defined additional partial area (defined by the area covered after the detected debris is below the reference value).  Further, both Landry Schnittman disclose that the path during spot cleaning may be an outward spiral pattern, such that the outside edge of the partial area will be covered in a circumferential path while the detected debris is above the reference level, and the additional path after detected debris is below the reference level will continue the circumferential path beyond the partial area. 
Regarding claim 2, Landry discloses the spot cleaning mode to be carried out in the defined spatially defined partial surface area when debris is detected, as discussed supra, and further disclose that the debris sensor may be used in non-autonomous cleaners to increase cleaning power as compared to a standard mode of the cleaning appliance when debris is detected (paragraph 87), which is a well-known function in the art to improve removal of debris when detected to reduce time necessary for thorough cleaning and to ensure larger amounts of debris are collected.  Further, Schnittman also disclosed that the power can be modified in response to the detected debris signals (paragraph 177).  Therefore, it would have been obvious to one of ordinary skill in the art to also configure the control device of Landry to increase suction power when debris is detected by the autonomous cleaner of Landry, providing the advantages of reduced cleaning time and more thorough cleaning.  
Regarding claim 3, Landry discloses that the spot cleaning mode may comprise other shapes, but fails to disclose a meander-shaped path that are parallel to one another. Schnittman further teaches that one desirable spot cleaning math is a meander-shape (Fig. 10B) or a cornrow pattern (paragraph 201) that is understood to include passes parallel to one another.  Therefore, it further would have been obvious to alternatively provide the spot cleaning paths taught by Schnittman as the alternate options disclosed by Landry, being known and desirable spot cleaning paths in the art.
Regarding claim 6, Landry and Schnittman both disclose that the partial surface area, based on a circumferential path as discussed supra, is expanded helically (equivalent to outward spiraling).

Regarding claim 7, Landry further discloses an alternative algorithm path as being polygonal (paragraph 70), wherein an outwardly expanding polygonal path would obviously expand the partial surface area by a frame-like additional partial area in a similar manner as the claimed method.   
Regarding claims 8 and 9, Landry discloses that the spot cleaning mode as discussed supra but fails to disclose that the spot cleaning mode may be completed when a soiling level is below a threshold is detected.  Schnittman discloses the method as discussed supra, and teaches that the spot cleaning mode may be completed when the detected debris falls below a threshold (paragraph 201), which will return the cleaner to a normal cleaning mode as soon as the area having debris is determined to be sufficiently cleaned, which will minimize the time spent on spot cleaning and reduce the overall time for cleaning an entire room or area. Therefore, it further would have been obvious to one of ordinary skill in the art to similarly discontinue the spot cleaning mode of Landry when detected a soiling below the defined reference soiling (threshold) is detected, as taught by Schnittman, to minimize the time spent on spot cleaning and reduce the overall time, which will also effectively vary the size and/or shape of the additional partial area as a function of a level of soiling of the partial surface area (i.e. size and shape will be larger for more soiled areas compared to less soiled areas because it will continue the outward spiraling spot cleaning mode until soiling is reduced).

Response to Arguments
Applicant's arguments filed 9 February 2021 have been fully considered but they are not persuasive.  The applicant argues that the Landry reference fails to disclose the automatically expanded path beyond the partial surface area.  The examiner does agree that Landry no longer anticipates the independent claims.  However, as discussed supra, there is no supporting disclosure for how the partial area is defined, wherein the teaching of Schnittman to continue the pattern for a period of time or number of passes after the detected level of soiling is below the reference level is considered to be equivalent to the claimed method when the partial area is defined by the space having a level of soiling above the reference level.  Therefore, the examiner maintains that the claims are obvious in view of Landry and Schnittman. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Each of Farmer et al. (2018/0199785) and Watanabe et al. (2020/0022551) provide automated cleaners and methods having similar actions as the applicant’s claimed invention.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN R MULLER whose telephone number is (571)272-4489.  The examiner can normally be reached on M/W/F 8-6, alternating T/Th 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRYAN R MULLER/Primary Examiner, Art Unit 3799                                                                                                                                                                                                        
29 April 2021